DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Fetzer et al. (U.S. Publication No. 20200232951).
Regarding claim 1, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 50); wherein the ultrasonic transducer is operable to scan the test object based on a plurality of gate regions, corresponding to different depth ranges within the test object to produce scan data (Paragraphs 75 and 103); wherein the processor is operable to generate a plurality of C-scans based on the scan data, wherein each of the plurality of C-scans corresponds to one of the plurality of gate regions (Paragraph 103); and wherein the processor is operable to automatically (Paragraphs 3 and 119) determine at least one angle associated with fibers identified in each of the plurality of C-scans relative to a fixed basis line (Paragraph 16).
Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly; wherein the coupling fluid-filled chamber of the transducer housing assembly is connected to a fluid source that continuously cycles new fluid into the transducer housing assembly.
Fetzer teaches wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly; wherein the coupling fluid-filled chamber of the transducer housing assembly is connected to a fluid source that continuously cycles new fluid into the transducer housing assembly (Figs.5A-5B and Paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Jack’s ultrasonic transducer inside a fluid chamber with circulated coupling fluid because it would improve ultrasonic coupling between Jack’s ultrasonic transducer and a subject under test.
Regarding claim 3, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, Jack further teaches wherein, based on the scan data, the processor determines whether a ply corresponding to each of the plurality of C-scans is unidirectional or weave (Paragraphs 16 and 67).
Regarding claim 4, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, Jack further teaches wherein the processor is operable to automatically (Paragraphs 3 and 119) determine the at least one angle associated with the fibers (Paragraph 16) without the use of a calibration block (No calibration block was used in this reference).
Regarding claim 5, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, Jack further teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claim 6, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, Jack further teaches wherein the processor calculates the difference in the at least one angle associated with the fibers in each subsequent C-scan in the plurality of C-scans (As shown in Fig.10A).
Regarding claim 7, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, Jack further teaches wherein the test object is a composite laminate (Abstract).
The combination of Jack and Fetzer is silent about wherein each gate region corresponds to a range of depths approximately equal to one tenth the size of an individual lamina of the test object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Jack’s gate equal to one tenth the size of an individual lamina of the test object, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, Jack further teaches wherein at least one of the plurality of C-scans corresponds to a ply including fibers with a multiplicity of orientations, and wherein the processor is operable to determine each of the multiplicity of orientations (Paragraph 104).
Regarding claim 9, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 50); wherein the ultrasonic transducer is operable to scan the test object based on a plurality of gate regions, corresponding to different depth ranges within the test object to produce scan data (Paragraphs 75 and 103); wherein the processor is operable to generate a plurality of C-scans based on the scan data, wherein each of the plurality of C-scans corresponds to one of the plurality of gate regions (Paragraph 103); and wherein the processor is operable to automatically (Paragraphs 3 and 119) determine at least one angle associated with fibers identified in each of the plurality of C-scans relative to a fixed basis line (Paragraph 16); and wherein the processor is operable to automatically (Paragraphs 3 and 119) determine the at least one angle associated with the fibers (Paragraph 16) without the use of a calibration block (No calibration block was used in this reference).
Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly; wherein the coupling fluid-filled chamber of the transducer housing assembly is connected to a fluid source that continuously cycles new fluid into the transducer housing assembly.
Fetzer teaches wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly; wherein the coupling fluid-filled chamber of the transducer housing assembly is connected to a fluid source that continuously cycles new fluid into the transducer housing assembly (Figs.5A-5B and Paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Jack’s ultrasonic transducer inside a fluid chamber with circulated coupling fluid because it would improve ultrasonic coupling between Jack’s ultrasonic transducer and a subject under test.
Regarding claim 12, Jack teaches wherein, based on the scan data, the processor determines whether a ply corresponding to each of the plurality of C-scans is unidirectional or weave (Paragraphs 16 and 67).
Regarding claim 13, Jack teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claim 14, Jack teaches wherein the processor calculates the difference in the at least one angle associated with the fibers in each subsequent C-scan in the plurality of C-scans (As shown in Fig.10A).
Regarding claim 15, the combination of Jack and Fetzer teaches all the features of claim 9 as outlined above, Jack further teaches wherein the test object is a composite laminate (Abstract).
the combination of Jack and Fetzer is silent about wherein each gate region corresponds to a range of depths approximately equal to one tenth the size of an individual lamina of the test object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Jack’s gate equal to one tenth the size of an individual lamina of the test object, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Jack teaches wherein at least one of the plurality of C-scans corresponds to a ply including fibers with a multiplicity of orientations, and wherein the processor is operable to determine each of the multiplicity of orientations (Paragraph 104).
Regarding claim 17, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 50); wherein the ultrasonic transducer is operable to scan the test object based on a plurality of gate regions, corresponding to different depth ranges within the test object to produce scan data (Paragraphs 75 and 103); wherein the processor is operable to generate a plurality of C-scans based on the scan data, wherein each of the plurality of C-scans corresponds to one of the plurality of gate regions (Paragraph 103); wherein, based on the scan data, the processor determines whether a ply corresponding to each of the plurality of C-scans is unidirectional or weave (Paragraphs 16 and 67); and wherein the processor is operable to determine whether the ply corresponding to each of the plurality of C-scans is unidirectional or weave  (Paragraphs 16 and 67) without the use of a calibration block (No calibration block was used in this reference).
Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly; wherein the coupling fluid-filled chamber of the transducer housing assembly is connected to a fluid source that continuously cycles new fluid into the transducer housing assembly.
Fetzer teaches wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly; wherein the coupling fluid-filled chamber of the transducer housing assembly is connected to a fluid source that continuously cycles new fluid into the transducer housing assembly (Figs.5A-5B and Paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Jack’s ultrasonic transducer inside a fluid chamber with circulated coupling fluid because it would improve ultrasonic coupling between Jack’s ultrasonic transducer and a subject under test.
Regarding claim 19, Jack teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claim 20, Jack teaches wherein the processor is operable to automatically (Paragraphs 3 and 119) determine at least one angle associated with fibers identified in each of the plurality of C-scans relative to a fixed basis line (Paragraph 16).
Regarding claim 21, the combination of Jack and Fetzer teaches all the features of claim 9 as outlined above, Jack further teaches wherein the scan data is processed using a Radon transform, Hough transform, or an Eigensystem analysis (Paragraph 67).
Regarding claim 22, the combination of Jack and Fetzer teaches all the features of claim 17 as outlined above, Jack further teaches wherein at least one of the plurality of C-scans corresponds to a ply including fibers with a multiplicity of orientations, and wherein the processor is operable to determine each of the multiplicity of orientations (Paragraph 104).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Fetzer et al. (U.S. Publication No. 20200232951) and Smith et al. (U.S. Publication No. 20110274369).
Regarding claim 2, the combination of Jack and Fetzer teaches all the features of claim 1 as outlined above, the combination of Jack and Fetzer is silent about wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT).
Smith teaches wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT) (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 2D FFT for Jack’s scan data because it would produce information regarding the distribution of fiber orientations as taught by Smith.
Regarding claim 11, the combination of Jack and Fetzer teaches all the features of claim 9 as outlined above, the combination of Jack and Fetzer is silent about wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT).
Smith teaches wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT) (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 2D FFT for Jack’s scan data because it would produce information regarding the distribution of fiber orientations as taught by Smith.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855